On the night of September 12, 1931, three men in disguise held up and robbed the store of a Mrs. Phillips, located on the highway between Birmingham and Jasper. Every fact necessary to make out the crime of a bold "hold up" and robbery was clearly proven, and this defendant was identified by the parties present as one of the robbers.
The defense was an alibi, and the testimony for the defendant tended very strongly to establish this defense, but the jury had all the parties before them and heard them testify both on direct and cross-examination. The evidence was peculiarly free from bias or prejudice. The weighing of the testimony and the conclusions to be drawn therefrom were for the jury, and we find from this record no just reason to disturb the verdict.
Refused charge C was an argument, and for that reason its refusal was not error.
Refused charge A was fully covered by the court in his oral charge.
For reasons above stated the refusal of charge 1 (affirmative charge) was free from error.
There are several exceptions reserved to rulings of the court on the admission of testimony. The questions presented are elementary, and, while we do not treat them separately, they have each been considered and found to be free from error. Moreover, none of these rulings injuriously affected the rights of defendant.
We find no error in the record, and the judgment is affirmed.
Affirmed.